IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PROFESSIONAL FLOORING COMPANY,           : No. 165 MAL 2017
INC.                                     :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Superior Court
                                         :
                                         :
BUSHAR CORPORATION                       :
                                         :
                                         :
PETITION OF: ROSE LINE, INC.             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.